DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (USPN 2019/0371236 A1).

    PNG
    media_image1.png
    658
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    387
    media_image3.png
    Greyscale


As to claim 1, Sakai teaches a display apparatus comprising: 
a display panel (see at least fig. 2) comprising: 
a gate line (see at least fig. 2: gate driver 30, G(1), G(2)…); 
a data line (see at least fig. 2: source driver 20, S(1), S(2)…); and 
a pixel electrically connected to the gate line and the data line (see at least fig. 2: pixel circuits 62), and 
configured to display a normal image and a compensation image in a first image frame (see at least fig. 8: light emitting period (normal image) and black insertion period (compensation image) in one frame period);
a gate driver configured to output a gate signal to the gate line (see at least fig. 2: gate driver 30, G(1), G(2)…);
a data driver configured to output a data voltage to the data line (see at least fig. 2: source driver 20, S(1), S(2)…); and
a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a display duration of the compensation image of the first image frame (see at least fig. 2: gate driver 30 and initialization driver 50, figs. 8-9, 15 and [0031] “This organic EL display device includes a display control circuit 10, a source driver 20, a gate driver 30, an emission driver 40, an initialization driver (initialization power source line driving section) 50, and a display unit 60. Note that in the present embodiment, the gate driver 30, the emission driver 40, and the initialization driver 50 are formed within an organic EL panel 6 that includes the display unit 60. In other words, the gate driver 30, the emission driver 40, and the initialization driver 50 are monolithic. However, a configuration in which these elements are not monolithic can also be employed.”; [0038] “The initialization driver 50 is connected to the j initialization power source lines INI(1) to INI(j). The initialization driver 50 drives the j initialization power source lines INI(1) to INI(j) on the basis of the initialization driver control signal ICTL outputted from the display control circuit 10. Here, an initialization voltage Vini_L, which is a comparatively low-level voltage for initializing the pixel circuits 62, and a voltage for black display Vini_H, which is a comparatively high-level voltage for carrying out a black insertion, described later (inserting a black display between the image display for a given frame and the image display for the frame following thereafter), are supplied to the initialization driver 50, and the voltage supplied to the j initialization power source lines INI(1) to INI(j) is either the initialization voltage Vini_L or the voltage for black display Vini_H. The initialization driver 50 will be described in detail later.”; [0069] “A black insertion period having an adequate duration is necessary in order to achieve adequate moving picture performance. For example, it is thought that in a case where the driving frequency is 60 Hz, a duration longer than or equal to 50% of a single frame period is preferable for the black insertion period. However, a longer black insertion period results in decreased luminance, and it is thus preferable that the duration of the black insertion period be adjusted as needed. For example, in the case where a duration equivalent to 50% of a single frame period is used as the black insertion period, it is preferable that the voltage for black display Vini_H be supplied to the initialization power source line INI(n) upon a period equivalent to ½ the duration of a single frame period passing after the point in time when the light emission control signal EM(n) changes from high level to low level (i.e. the point in time when the light emitting period starts), as illustrated in FIG. 8.”; [0083] “According to the present embodiment, once a predetermined period has passed from when the organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S, the voltage at the initialization power source line INI corresponding to that pixel circuit 62 is increased from the initialization voltage Vini_L, which is a comparatively low-level voltage, to the voltage for black display Vini_H, which is a comparatively high-level voltage, in order to initialize the pixel circuit 62. The voltage for black display Vini_H is set so that a difference between the voltage for black display Vini_H and the high-level voltage of the scanning signal G(n) is greater than the threshold voltage of the initialization transistor T6. Accordingly, the initialization transistor T6 reliably turns on when the voltage for black display Vini_H is applied to the initialization power source line INI, and the voltage for black display Vini_H is supplied to the gate terminal of the driving transistor T1. The driving transistor T1 thus turns off, and as a result, the supply of the drive current to the organic EL element OLED stops and the organic EL element OLED is extinguished. In this manner, a black display period is inserted in each frame period. In other words, in each of the pixel circuits 62, a light emitting period and a light-out period (a black insertion period) are repeated in an alternating manner, as illustrated in FIG. 9. In this manner, simulated impulse driving is carried out, which improves the moving picture performance compared to the related art. Thus, according to the present embodiment, moving picture performance can be improved move than in the related art in an organic EL display device having a configuration including pixel circuits 62 having six transistors (p-channel thin film transistors), in which an internal compensation method is employed for compensation processing that compensates for the threshold voltage of the driving transistor T1. Here, in each of the pixel circuits 62, the voltage for black display Vini_H is applied to the initialization power source line INI so that the organic EL element OLED stops emitting light throughout a period ½ or more than a single frame period, which provides a light-out period (black insertion period) of an adequate duration between the light emitting period and the light emitting period, and thus achieves adequate moving picture performance.”; and [0094] “The pulsewidth of the initialization clock signal IniCK is set to be longer than in the above-described first embodiment, for example, so that the duration of a period between the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to a given group and the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to the group following thereafter is an adequate duration.”).
However, Sakai fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Sakai because Sakai teaches combining elements from various embodiments (see at least [0001] and [0107]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, Sakai teaches the display apparatus of claim 1 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal (see at least figs. 6-9).

As to claim 3, Sakai teaches the display apparatus of claim 2 (see above rejection), wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases (see at least figs. 6-9).

As to claim 4, Sakai teaches the display apparatus of claim 1 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least figs. 6-9).

As to claim 5, Sakai teaches the display apparatus of claim 4 (see above rejection), wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases (see at least figs. 6-9).

As to claim 6, Sakai teaches the display apparatus of claim 1 (see above rejection), wherein the normal image is displayed based on grayscale data of input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see at least figs. 6-9 and [0083] “organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S” - note that it is well known in the art for normal images to be based on grayscale/luminance data and known for black images to be displayed regardless of the grayscale/luminance data and would be an obvious substitution).

As to claim 7, Sakai teaches the display apparatus of claim 6 (see above rejection), wherein the compensation image is a black image (see at least figs. 6-9, note black display and black insertion period).

As to claim 8, Sakai teaches the display apparatus of claim 1 (see above rejection), further comprising a driving controller configured to control an operation of the gate driver and an operation of the data driver, wherein the driving controller comprises: a compensation image insertion enable determiner configured to enable and disable a compensation image insertion; and a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator, when the compensation image insertion is enabled (see at least figs. 2, 6-9 and [0069] “A black insertion period having an adequate duration is necessary in order to achieve adequate moving picture performance. … it is thus preferable that the duration of the black insertion period be adjusted as needed..”; [0083] “The voltage for black display Vini_H is set so that a difference between the voltage for black display Vini_H and the high-level voltage of the scanning signal G(n) is greater than the threshold voltage of the initialization transistor T6. Accordingly, the initialization transistor T6 reliably turns on when the voltage for black display Vini_H is applied to the initialization power source line INI, and the voltage for black display Vini_H is supplied to the gate terminal of the driving transistor T1. The driving transistor T1 thus turns off, and as a result, the supply of the drive current to the organic EL element OLED stops and the organic EL element OLED is extinguished. In this manner, a black display period is inserted in each frame period. In other words, in each of the pixel circuits 62, a light emitting period and a light-out period (a black insertion period) are repeated in an alternating manner, as illustrated in FIG. 9. In this manner, simulated impulse driving is carried out, which improves the moving picture performance compared to the related art. Thus, according to the present embodiment, moving picture performance can be improved move than in the related art in an organic EL display device having a configuration including pixel circuits 62 having six transistors (p-channel thin film transistors), in which an internal compensation method is employed for compensation processing that compensates for the threshold voltage of the driving transistor T1. Here, in each of the pixel circuits 62, the voltage for black display Vini_H is applied to the initialization power source line INI so that the organic EL element OLED stops emitting light throughout a period ½ or more than a single frame period, which provides a light-out period (black insertion period) of an adequate duration between the light emitting period and the light emitting period, and thus achieves adequate moving picture performance.”; and [0094] “The pulsewidth of the initialization clock signal IniCK is set to be longer than in the above-described first embodiment, for example, so that the duration of a period between the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to a given group and the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to the group following thereafter is an adequate duration.”).

As to claim 9, Sakai teaches the display apparatus of claim 1 (see above rejection), wherein the power voltage generator is configured to vary the level of the gate power voltage based on the compensation duty ratio and a luminance weight for varying a luminance of input image data according to the compensation duty ratio (see figs. 2 and 6-9 and [0069] “A black insertion period having an adequate duration is necessary in order to achieve adequate moving picture performance. For example, it is thought that in a case where the driving frequency is 60 Hz, a duration longer than or equal to 50% of a single frame period is preferable for the black insertion period. However, a longer black insertion period results in decreased luminance, and it is thus preferable that the duration of the black insertion period be adjusted as needed. For example, in the case where a duration equivalent to 50% of a single frame period is used as the black insertion period, it is preferable that the voltage for black display Vini_H be supplied to the initialization power source line INI(n) upon a period equivalent to ½ the duration of a single frame period passing after the point in time when the light emission control signal EM(n) changes from high level to low level (i.e. the point in time when the light emitting period starts), as illustrated in FIG. 8.”;[0083] “According to the present embodiment, once a predetermined period has passed from when the organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S, the voltage at the initialization power source line INI corresponding to that pixel circuit 62 is increased from the initialization voltage Vini_L, which is a comparatively low-level voltage, to the voltage for black display Vini_H, which is a comparatively high-level voltage, in order to initialize the pixel circuit 62. The voltage for black display Vini_H is set so that a difference between the voltage for black display Vini_H and the high-level voltage of the scanning signal G(n) is greater than the threshold voltage of the initialization transistor T6. Accordingly, the initialization transistor T6 reliably turns on when the voltage for black display Vini_H is applied to the initialization power source line INI, and the voltage for black display Vini_H is supplied to the gate terminal of the driving transistor T1. The driving transistor T1 thus turns off, and as a result, the supply of the drive current to the organic EL element OLED stops and the organic EL element OLED is extinguished. In this manner, a black display period is inserted in each frame period. In other words, in each of the pixel circuits 62, a light emitting period and a light-out period (a black insertion period) are repeated in an alternating manner, as illustrated in FIG. 9. In this manner, simulated impulse driving is carried out, which improves the moving picture performance compared to the related art. Thus, according to the present embodiment, moving picture performance can be improved move than in the related art in an organic EL display device having a configuration including pixel circuits 62 having six transistors (p-channel thin film transistors), in which an internal compensation method is employed for compensation processing that compensates for the threshold voltage of the driving transistor T1. Here, in each of the pixel circuits 62, the voltage for black display Vini_H is applied to the initialization power source line INI so that the organic EL element OLED stops emitting light throughout a period ½ or more than a single frame period, which provides a light-out period (black insertion period) of an adequate duration between the light emitting period and the light emitting period, and thus achieves adequate moving picture performance.”).

As to claim 10, Sakai teaches the display apparatus of claim 9 (see above rejection), wherein the luminance weight is increased when the compensation duty ratio increases (see at least figs. 2, 6-9 and [0069], [0083]).

As to claim 11, Sakai teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal (see at least figs. 6-9).

As to claim 12, Sakai teaches the display apparatus of claim 11 (see above rejection), wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to increase the first gate power voltage as the luminance weight increases (see at least figs. 2, 6-9 and [0069], [0083]).

As to claim 13, Sakai teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least figs. 6-9).

As to claim 14, Sakai teaches the display apparatus of claim 13 (see above rejection), wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to decrease the second gate power voltage as the luminance weight increases (see at least figs. 2, 6-9 and [0069], [0083]).

As to claim 15, Sakai teaches the display apparatus of claim 9 (see above rejection), further comprising a driving controller configured to control an operation of the gate driver and an operation of the data driver, wherein the driving controller comprises: a compensation image insertion enable determiner configured to enable and disable a compensation image insertion; a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator, when the compensation image insertion is enabled; a luminance weight enable determiner configured to enable and disable applying of the luminance weight; and a luminance weight determiner configured to determine the luminance weight, and output the luminance weight to the power voltage generator, when the applying of the luminance weight is enabled. (see figs. 2 and 6-9 and [0069] “A black insertion period having an adequate duration is necessary in order to achieve adequate moving picture performance. For example, it is thought that in a case where the driving frequency is 60 Hz, a duration longer than or equal to 50% of a single frame period is preferable for the black insertion period. However, a longer black insertion period results in decreased luminance, and it is thus preferable that the duration of the black insertion period be adjusted as needed. For example, in the case where a duration equivalent to 50% of a single frame period is used as the black insertion period, it is preferable that the voltage for black display Vini_H be supplied to the initialization power source line INI(n) upon a period equivalent to ½ the duration of a single frame period passing after the point in time when the light emission control signal EM(n) changes from high level to low level (i.e. the point in time when the light emitting period starts), as illustrated in FIG. 8.”;[0083] “According to the present embodiment, once a predetermined period has passed from when the organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S, the voltage at the initialization power source line INI corresponding to that pixel circuit 62 is increased from the initialization voltage Vini_L, which is a comparatively low-level voltage, to the voltage for black display Vini_H, which is a comparatively high-level voltage, in order to initialize the pixel circuit 62. The voltage for black display Vini_H is set so that a difference between the voltage for black display Vini_H and the high-level voltage of the scanning signal G(n) is greater than the threshold voltage of the initialization transistor T6. Accordingly, the initialization transistor T6 reliably turns on when the voltage for black display Vini_H is applied to the initialization power source line INI, and the voltage for black display Vini_H is supplied to the gate terminal of the driving transistor T1. The driving transistor T1 thus turns off, and as a result, the supply of the drive current to the organic EL element OLED stops and the organic EL element OLED is extinguished. In this manner, a black display period is inserted in each frame period. In other words, in each of the pixel circuits 62, a light emitting period and a light-out period (a black insertion period) are repeated in an alternating manner, as illustrated in FIG. 9. In this manner, simulated impulse driving is carried out, which improves the moving picture performance compared to the related art. Thus, according to the present embodiment, moving picture performance can be improved move than in the related art in an organic EL display device having a configuration including pixel circuits 62 having six transistors (p-channel thin film transistors), in which an internal compensation method is employed for compensation processing that compensates for the threshold voltage of the driving transistor T1. Here, in each of the pixel circuits 62, the voltage for black display Vini_H is applied to the initialization power source line INI so that the organic EL element OLED stops emitting light throughout a period ½ or more than a single frame period, which provides a light-out period (black insertion period) of an adequate duration between the light emitting period and the light emitting period, and thus achieves adequate moving picture performance.”).

As to claim 16, Sakai teaches a method of driving a display panel, the method comprising:
determining a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of a normal image and a display duration of a compensation image of a first image frame (see at least fig. 2: gate driver 30 and initialization driver 50, figs. 8-9, 15 and [0031] “This organic EL display device includes a display control circuit 10, a source driver 20, a gate driver 30, an emission driver 40, an initialization driver (initialization power source line driving section) 50, and a display unit 60. Note that in the present embodiment, the gate driver 30, the emission driver 40, and the initialization driver 50 are formed within an organic EL panel 6 that includes the display unit 60. In other words, the gate driver 30, the emission driver 40, and the initialization driver 50 are monolithic. However, a configuration in which these elements are not monolithic can also be employed.”; [0038] “The initialization driver 50 is connected to the j initialization power source lines INI(1) to INI(j). The initialization driver 50 drives the j initialization power source lines INI(1) to INI(j) on the basis of the initialization driver control signal ICTL outputted from the display control circuit 10. Here, an initialization voltage Vini_L, which is a comparatively low-level voltage for initializing the pixel circuits 62, and a voltage for black display Vini_H, which is a comparatively high-level voltage for carrying out a black insertion, described later (inserting a black display between the image display for a given frame and the image display for the frame following thereafter), are supplied to the initialization driver 50, and the voltage supplied to the j initialization power source lines INI(1) to INI(j) is either the initialization voltage Vini_L or the voltage for black display Vini_H. The initialization driver 50 will be described in detail later.”; [0069] “A black insertion period having an adequate duration is necessary in order to achieve adequate moving picture performance. For example, it is thought that in a case where the driving frequency is 60 Hz, a duration longer than or equal to 50% of a single frame period is preferable for the black insertion period. However, a longer black insertion period results in decreased luminance, and it is thus preferable that the duration of the black insertion period be adjusted as needed. For example, in the case where a duration equivalent to 50% of a single frame period is used as the black insertion period, it is preferable that the voltage for black display Vini_H be supplied to the initialization power source line INI(n) upon a period equivalent to ½ the duration of a single frame period passing after the point in time when the light emission control signal EM(n) changes from high level to low level (i.e. the point in time when the light emitting period starts), as illustrated in FIG. 8.”; [0083] “According to the present embodiment, once a predetermined period has passed from when the organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S, the voltage at the initialization power source line INI corresponding to that pixel circuit 62 is increased from the initialization voltage Vini_L, which is a comparatively low-level voltage, to the voltage for black display Vini_H, which is a comparatively high-level voltage, in order to initialize the pixel circuit 62. The voltage for black display Vini_H is set so that a difference between the voltage for black display Vini_H and the high-level voltage of the scanning signal G(n) is greater than the threshold voltage of the initialization transistor T6. Accordingly, the initialization transistor T6 reliably turns on when the voltage for black display Vini_H is applied to the initialization power source line INI, and the voltage for black display Vini_H is supplied to the gate terminal of the driving transistor T1. The driving transistor T1 thus turns off, and as a result, the supply of the drive current to the organic EL element OLED stops and the organic EL element OLED is extinguished. In this manner, a black display period is inserted in each frame period. In other words, in each of the pixel circuits 62, a light emitting period and a light-out period (a black insertion period) are repeated in an alternating manner, as illustrated in FIG. 9. In this manner, simulated impulse driving is carried out, which improves the moving picture performance compared to the related art. Thus, according to the present embodiment, moving picture performance can be improved move than in the related art in an organic EL display device having a configuration including pixel circuits 62 having six transistors (p-channel thin film transistors), in which an internal compensation method is employed for compensation processing that compensates for the threshold voltage of the driving transistor T1. Here, in each of the pixel circuits 62, the voltage for black display Vini_H is applied to the initialization power source line INI so that the organic EL element OLED stops emitting light throughout a period ½ or more than a single frame period, which provides a light-out period (black insertion period) of an adequate duration between the light emitting period and the light emitting period, and thus achieves adequate moving picture performance.”; and [0094] “The pulsewidth of the initialization clock signal IniCK is set to be longer than in the above-described first embodiment, for example, so that the duration of a period between the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to a given group and the timing at which the voltage for black display Vini_H is supplied to the initialization power source trunk lines corresponding to the group following thereafter is an adequate duration.”);
generating a gate signal based on the gate power voltage (see at least fig. 2: gate driver 30 and initialization driver 50);
outputting the gate signal to a gate line (see at least fig. 2: gate driver 30, G(1), G(2)…); and
outputting a data voltage to a data line based on input image data (see at least fig. 2: source driver 20, S(1), S(2)…).
However, Sakai fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Sakai because Sakai teaches combining elements from various embodiments (see at least [0001] and [0107]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, Sakai teaches the method of claim 16 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the first gate power voltage is increased as the compensation duty ratio increases (see at least figs. 6-9).

As to claim 18, Sakai teaches the method of claim 16 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the second gate power voltage is decreased as the compensation duty ratio increases (see at least figs. 6-9).

As to claim 19, Sakai teaches the method of claim 16 (see above rejection), wherein the normal image is displayed based on grayscale data of the input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see at least figs. 6-9 and [0083] “organic EL element OLED in the pixel circuit 62 has started emitting light at a luminance based on the data signal S” - note that it is well known in the art for normal images to be based on grayscale/luminance data and known for black images to be displayed regardless of the grayscale/luminance data and would be an obvious substitution).

As to claim 20, Sakai teaches the method of claim 16 (see above rejection), wherein the level of the gate power voltage is determined based on the compensation duty ratio and a luminance weight for varying a luminance of the input image data according to the compensation duty ratio (see at least figs. 2, 6-9 and [0069], [0083]).

Response to Arguments
Applicant’s arguments filed 3/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Note references cited below for additional references disclosing claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
You (USPN 9,778,524 B2) teaches a display apparatus comprising: a display panel comprising: a gate line (see at least fig. 1: gate driver 400, GL)); a data line (see at least fig. 1: data driver 500); and a pixel electrically connected to the gate line and the data line (see at least fig. 1: PX), and configured to display a normal image and a compensation image in a first image frame (see at least col. 9 lines 23-36 “The black displaying period of the liquid crystal display according to an exemplary embodiment of the present invention varies in accordance with the ratio of m and n. Indicating one frame period as T, since the period for which one gate line is turned on is T/m, the period from a time point at which the k-th gate line of the first frame is turned on to a time point at which the (k−n)-th gate line of the next frame is turned on is calculated as (m−n)T/m. Accordingly, each pixel stores the charged voltage during the period of (m−n)T/m and displays black during nT/m, which is the remaining period of one frame. Therefore, in order to extend the black display period, it is required to increase the m value, and in order to reduce the black display period, it is required to decrease the n value.”; col. 10 lines 19-31 “can increase a response speed of the liquid crystal display and can suppress a ghost and a blur of the image by discharging the charges, which are charged in the liquid crystal capacitor, at a predetermined voltage and inserting the black pixel data in each frame period. Therefore, the present invention is suitable for displaying a moving picture. As described above, it can suppress a ghost phenomenon and a blurring phenomenon by inserting the black pixel data in each frame period and blocking light emitted from each pixel to remove an after image suffused on the retina of the eye”); a gate driver configured to output a gate signal to the gate line (see at least fig. 1: gate driver 400); a data driver configured to output a data voltage to the data line (see at least fig. 1: data driver 500); and a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a display duration of the compensation image of the first image frame (see at least fig. 6 and col. 9 lines 23-36 “The black displaying period of the liquid crystal display according to an exemplary embodiment of the present invention varies in accordance with the ratio of m and n. Indicating one frame period as T, since the period for which one gate line is turned on is T/m, the period from a time point at which the k-th gate line of the first frame is turned on to a time point at which the (k−n)-th gate line of the next frame is turned on is calculated as (m−n)T/m. Accordingly, each pixel stores the charged voltage during the period of (m−n)T/m and displays black during nT/m, which is the remaining period of one frame. Therefore, in order to extend the black display period, it is required to increase the m value, and in order to reduce the black display period, it is required to decrease the n value.”; col. 10 lines 19-31 “can increase a response speed of the liquid crystal display and can suppress a ghost and a blur of the image by discharging the charges, which are charged in the liquid crystal capacitor, at a predetermined voltage and inserting the black pixel data in each frame period. Therefore, the present invention is suitable for displaying a moving picture. As described above, it can suppress a ghost phenomenon and a blurring phenomenon by inserting the black pixel data in each frame period and blocking light emitted from each pixel to remove an after image suffused on the retina of the eye”);

    PNG
    media_image4.png
    585
    363
    media_image4.png
    Greyscale


Nakamura (USPN 2011/0234911 A1) teaches a black insertion rate can be increased relative to a portion which has a low luminance level, by finely setting the black insertion rate on a line-by-line basis. Accordingly, it is possible to resolve the moving image blur, and also to increase range of gray levels in a portion with dark gray levels (see at least figs. 1-3).

    PNG
    media_image5.png
    389
    364
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    383
    361
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    365
    405
    media_image7.png
    Greyscale

Kimura (USPN 2008/0238897 A1) teaches a normal image and a compensation image in a first image frame (see at least [0017] “As an exemplary advantage according to the invention, the present invention can finely adjust the black image insertion rate with respect to one frame period while taking into consideration the balance between the merit of reducing the moving image blur and the demerit of lowering in luminance in the hold type display device, and display luminance difference and burning having a line at which the polarity inversion switches as a boundary caused by variation in field through of the display panel surface and variation in positive and negative of application voltage are prevented.”; [0124] “According to such image display device, the gate driver is arranged for each gate line group formed from a plurality of gate lines, the enable of each gate driver is individually controlled, and the black display start pulse is input to the gate driver at a timing different from the video start pulse, and thus the ratio between the video display time and the black image display time in the black insertion drive (hereinafter referred to as black video insertion rate) can be continuously adjusted instead of being driver segmented. Furthermore, since the image signal and the black signal have the write polarity inverted in frame cycle with independent timing as the base point, display luminance difference and burning having the line at which the polarity inversion switches caused by variation in field through of the display panel surface and variation in positive and negative of the application voltage can be prevented.”; and [0125] “In such image display device, the drive control unit may also variably control the timing of output of a black display start pulse with respect to output of a video start pulse. With this, the black image insertion rate for every frame can be arbitrarily changed by changing the timing of the black display start pulse output”;
Huang et al. (USPN 2016/0078830 A1) teaches acquiring display gray scale of a current frame of image and that of a previous frame of image in a backlight scanning area; determining a first backlight duty ratio according to the display gray scale of the current frame and that of the previous frame; if black frame insertion time in the first backlight duty ratio is smaller than a first black frame insertion time, acquiring a second backlight duty ratio, wherein black frame insertion time in the second backlight duty ratio is not less than the first black frame insertion time; determining drive timing of the luminous bodies in the current frame according to the second backlight duty ratio (see at least fig. 6);

    PNG
    media_image8.png
    365
    375
    media_image8.png
    Greyscale

Min et al. (USPN 2010/0188320 A1) teaches a normal image and a compensation image in a first image frame (see at least figs. 1 and 6);

    PNG
    media_image9.png
    182
    383
    media_image9.png
    Greyscale

Min et al. (USPN 2010/0188390 A1) teaches a normal image and a compensation image in a first image frame (see at least figs. 1 and 6);
Lee (USPN 2002/0027540 A1) teaches 

    PNG
    media_image10.png
    618
    410
    media_image10.png
    Greyscale

Shang et al. (USPN 2021/0201840 A1) teaches an increase of Vgh as a junction of the display resolution (see at least fig. 16 and [0051]-[0054]); and
Qian et al. (USPN 2019/0371237 A1) (see at least figs. 3A, 13A-13B, 14A-14C, 15A-15C and [0101]-[0122], fig.3A, fig. 13A-13B teaches different alternatives against the ageing effects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        8/10/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623